 In theMatterofHunIBLE OIL & REFININGCoandLocAI,316,OILWORKERS INTERNATIONAL UNION AND OIL WOPKERS ORGANIZINGCAMPAIGN (CIO)Case No. R-4195.-Decided September 26,194Jurisdiction:oil refining industry.Investigation and Certification of Representatives:Existence of question re-fusal to accord petitioner recognition until certified by the Bound; electionnecessary.Unit Appropriatefor CollectiveBargaining:production-,and maintenance em-ployees at one of Company's refineries, excluding administrative employees,department beads, assistant department heads, plant coordinators, shift fore-men, transportation supervisor, chief storekeeper, metal inspectors and juniormetal inspectors, engineers, stenographers, the telephone operator, nurses,laboratory employees, clerks, storehouse helpers, and plant protection em-ployees.Mr. Fontaine Martin, Jr.,for the Board.Mr. J. Q. WeatherlyandMr< W. J. Barnes,ofHouston, Tex., forthe Company.Mr. Herman Wright,of Houston, Tex., for the C. I. O.Mr. J. E. Mathieu.of Corpus Christi, Tex., for the I. B. E. W.Mr. Jack Pope,of Corpus Christi, Tex., for the Federation.Mr. Mozart G. Ratner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn petition duly filed by'Local 316, Oil Workers InternationalUnion and Oil Workers- Organizing Campaign, affiliated with theC. I. 0., herein called the C. I.' O., alleging that a question affectingcommerce had arisen concerning the representation of employees ofHumble Oil & Refining Co., Ingleside, Texas, herein called the Com-pany, the National Labor Relations Board'provided for an appropri-ate hearing upon due notice before Charles E. Persons, Trial Ex-44 N. L R. B, No. 94518 HUMBLE OIL&REFINING CO.'519aminer.Said hearing was held at Corpus Christi, Texas,on August24 and 25, 1942. The Company,the C. I. 0., the International Broth-erhood of Electrical Workers, Local Union No. 278, affiliated with theAmerican Federation of Labor, herein called the I. B. E. W., andthe Employees Federation of Ingleside, herein, called the Federation,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.After the hearing the parties filed briefs which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHumble Oil & Refining Co. is a Texas corporation with its prin-cipal place of business at Houston, Texas.The Company is engagedin the production, purchase, and sale of crude petroleum and in themanufacture from crude petroleum of refined petroleumproducts.The Company owns oil wells in the States of Texas, New Mexico,and Louisiana, and also owns 4 oil refineries located in Texas.Atits refinery at Ingleside, Texas, which alone is involved in this pro-ceeding, the Company runs approximately 20,000 barrels of crudepetroleum per clay.Approximately 75 percent of the refined petro-leum produced at the Ingleside refinery is sold f. o. b. boat or tankear, Ingleside, Texas, and is transported out of the State of Texasin interstate and foreign commerce.The Company employs ap-proximately 500 employees at its Ingleside refinery.We find that theCompany is engaged in commerce within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS IN\ OLVEDLocal 316, OilWorkers International Union and Oil' WorkersOrganizing Campaign, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.International Brotherhood of Electrical Workers, Local Union No.278, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees in the electrical de-partment of the Company.affiliated labor organization admitting to membership employees ofthe Company. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONIn', August 1937 the Company entered into a contract with theFederation.The contract provided 'that it was to remain in forcefor 1 year after date and thereafter subject to concelation by eitherparty upon 60 days' notice.The contract was amended in accord-ance with its terms on January 27, 1938, and again on September 28,1938.The Federation apparently does not assert that the contract-isrecognition as exclusive bargaining agent which the Company re-fused to grant until the C. I. O. had been certified by the Board.A statement of the Field Examiner introduced in evidence at thehearing indicates that both the C. I. O. and the Federation repre-sent a substantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within, the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act. 'IV. THE APPROPRIATE UNITThe C. I. O. requests a unit composed of the productionand mainte-nance employees of the Company.The I. B. E. W. contends 'that theemployees. of the Company's electrical department constitute a sepa-rate appropriate unit.Under the circumstances here present, andin view of the failure of the I. B. E. W. to offer any evidence tendingto show that those employees desire separate representation, we rejectthe contention.-The Company, the Federation, and- the C. I. 0., agree to excludefrom the proposed. productionand maintenanceunit employees listedon the Company's pay roll in the following categories: administrative,department heads, assistant department heads, two plant coordinators,shift foremen, transportation supervisor, and chief storekeeper.The C. I. 0., in addition, wishes to include Henry W. Wier listedon the pay roll as a plant coordinator.The Company and the Federa-tion contend that Wier is in the same position as the other two plantcoordinators and should be treated in the samemanner.'The C. I. 0 submitted 230 membership applications of which all except 3 were datedbetween May and July 1942.All of the cards were found to he apparently genuine originalsignatures of persons appearing on the Company's pay roll of July 1, 1942. The Fed-eration submitted a .notarized statement that 297 employees of the Company were duespaying members of the Federation as of July 13, 1942. There are approximately 500 em-ployees in the appropriate unitAt the hearing the I. B. E. W. contended that the Company's employees in Its,electricaldepartment constitute a separate appropriate unit, but offered no evidence in support ofits claim to represent any such employees, `HUMBLE OIL & REFINING CO.521The C. I. 0. wishes to exclude from the unit and the Federationand the Company wish to include certain employees who were coveredin the contract between the Federation and the Company.1.Metal inspectors and junior metal inspectors.These employeesinspect equipment and make reports on their findings.They exercisea high degree of engineering judgment.2.Engineers.These employees have formal education and performhighly skilled tasks.3.Stenographers.The Company employs 11 stenographers, whoare attached to the various operating offices of the plant.The Com-pany contends they are an integral part of the production unit.4.Telephone operator.5.Nurses.The Company employs three nurses who handle first-aid work in connection with the operations of the plant.6.Laboratory employees.These employees are engaged in analyz-ing and testing the Company's products in a laboratory.7.Clerks.These employees are on a salary basis.They make aroutine check of the various phases of the production process and checktime and stock records.'8.Storehouse helpers.These employees are likewise on a salarybasis.They work in the storehouse, receiving and , distributingmaterials as needed.9.Plant protection employees.The Company's plant protectionforce consists of armed, uniformed guards.The Federation and theCompany contend for their inclusion on the ground that they aredrawn from employees of other departments of the plant and are anintegral part of the Company's production force.-The Company and the Federation contend that the plant hereinvolved is a- single unit closely integrated and' highly unified.The-plant superintendent testified that it is the policy of the Companywhen hiring employees to start them in labor gangs and speedilytrain them for advancement within the plant. It is, therefore, con-tended that all the employees whom the C. I. 0. wishes to excludehave a community of interest with the production employees andshould be included in the unit.The C. I. 0. contends that it isits common practice in organizing the oil industry to exclude personswith formal education or special training in technical fields froma unit of production and maintenance employees. It further con-tends that it never organizes armed guards in the same unit asproduction and maintenance employees, and that although it some-times includes laboratory employees whose work is closely associatedwith the operations of the plant, it has not attempted to organizethe technical and laboratory employees here involved.The C. I..0. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther asserts that it never includes clerical employees in a productionand maintenance unit.In view of all the circumstances, including the fact that the unitrequested by the C. I. O. corresponds to the form of organizationprevailing in oil refineries, we find that all the production and main-tenance employees employed by the Company, excluding administra-tive employees, department heads, assistant department heads, plantcoordinators,2 shift foremen, transportation supervisor, chief store-keeper,metal inspectors and junior metal inspectors, engineers,stenographers, the telephone operator, nurses, laboratory' employees,clerks, storehouse helpers, and plant protection employees, constitutea unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that- the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of this Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and -pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Humble Oil & Refining Co., Ingleside, Texas, an election bysecret ballot shall be conducted as early as possible but not laterthan thirty -(30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Sixteenth,Region, acting in this matter as agent for the National Labor Rela-tions Board and subject'to Article III, Section 9, of said Rules andRegulations, among the employees of the Company in the unit foundto be appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction;of Election, including employees who did not work during such pay-'roll period because they were ill or on vacation or in the active2 Since no distinction can be drawn between Wier, uuhom the C. 1 0 wishes to include,and the other plant coordinators whom it wishes to exclude, we shall exclude Wier fromthe unit. HUMBLE OIL & REFINING CO.523military service or training of the United States or temporarily laidoff, but excluding those who have since quit or been discharged 'forcause, to determine whether they desire to be rep'resehted by Local316, Oil Workers International Union and Oil Workers OrganizingCampaign, affiliated with the Congress of Industrial Organizations,or by Employees Federation of Humble Oil & Refining Co., for thepurposes of collective bargaining, or by neither.